EACOMBE, Circuit Judge.
I concur in the result and in the opinion generally. I do not, however, assent to the proposition that the decedent “had a right to assume that the platform was so related to the track that *847the train would not sweep over any portion of it.” It does not seem to me that it can be held to be negligence on the part of a railroad company to place its platform so close to the track that some of its cars will overlap its edge. Such a construction is a reasonable one, because it brings the platform and track so near together that there is no open space left between them when cars of other types, with shallower steps and less overhang, are passing. Certainly it must be patent to any one of intelligence enough to be left loose on a railway platform that the strip of platform nearest the track, while very necessary for a person getting on or off the train, is not intended for people to stand on when a train is passing; the suction alone would make it a dangerous place, even if no car or car step overlapped. Of course, the platform may be so narrow that it should be sent to the jury to say whether the defendant was negligent in not providing a sufficiently safe place to wait on, and such is the case here. But if the charge above quoted had been left unqualified, the judgment should be reversed. It seems to me, however, that the qualification which followed objection to it, in connection with the rest of the charge, sufficiently corrected the error; for, in substance, it told the jury that plaintiff had a right to assume generally that the train would not sweep off any one who used 1he platform with ordinary care and prudence; and this, independent of the circumstance whether he knew the condition of the platform or not. Such knowledge might have an important bearing on the question of plaintiffs contributing negligence, but none at all on the question of defendant’s negligence.
It seems to me as if the opinion of the majority might be taken as not repudiating the proposition that the jury might find defendant negligent solely because its passing cars overlapped the edge of the-platform, and I wish to record a strenuous protest against any such proposition.